        Case 4:02-cr-00052-DLC Document 348 Filed 07/16/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                          Cause No. CR 02-52-GF-DLC

             Plaintiff,

      vs.                                                    ORDER

VICTOR CHARLES FOURSTAR, JR.,

             Defendant.


      Before the Court is the United States’ Motion for Witnesses to Appear via

Video. (Doc. 346.)

      IT IS ORDERED the motion (Doc. 346) is GRANTED. U.S. Probation

Officer Michael Eliason and Wolf Point Police Department Officer Kahlil Wehbe

may testify via video at the revocation hearing on the alleged violations listed in

the Petition for Warrant filed on June 16, 2020.

      The United States shall make all the necessary video conference

arrangements with the Court systems staff in Missoula, Montana. The hearing will

not be continued or interrupted if conferencing arrangements cannot be made or if

the conference transmission signal is interrupted or lost.

      DATED this 16th day of July, 2020.




                                          1
